          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 1 of 34               FILED
                                                                             2019 Nov-18 AM 10:02
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

BRYAN HUGHES,                           )
                                        )
        Plaintiff,                      )
                                        ) CIVIL ACTION NO.
v.                                      )
                                        ) 1:19-CV-01481-KOB
LAMAR ADVERTISING                       )
COMPANY,                                )
                                        )
        Defendant.                      )


              LAMAR’S BRIEF SUPPORTING LAMAR’S
      MOTION FOR SUMMARY JUDGMENT OR, ALTERNATIVELY,
            MOTION TO STRIKE CLASS ALLEGATIONS



                                     Robert R. Baugh (ASB-0312-A64R)
                                     J.S. “Chris” Christie, Jr. (ASB-3162-H07J)
                                     Kyle T. Smith (ASB-6752-I72K)
                                     Alyse Windsor (ASB-8902-V72C)
                                     SIROTE & PERMUTT, P.C.
                                     2311 Highland Avenue South
                                     Post Office Box 55727
                                     Birmingham, AL 35255-5727
                                     Tel: (205) 930-5200
                                     Fax: (205) 212-3860
                                     rbaugh@sirote.com
                                     cchristie@sirote.com
                                     ksmith@sirote.com
                                     awindsor@sirote.com

                                     Attorneys for Lamar Advertising Company



DOCSBHM\2298961\3
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 2 of 34




                                       TABLE OF CONTENTS

TABLE OF CONTENTS .......................................................................................... ii
LAMAR’S BRIEF SUPPORTING LAMAR’S MOTION FOR SUMMARY
   JUDGMENT OR, ALTERNATIVELY, MOTION TO STRIKE CLASS
   ALLEGATIONS..............................................................................................1

I.      SUMMARY OF ARGUMENT ....................................................................... 1

II.     STATEMENT OF UNDISPUTED RELEVANT MATERIAL FACTS........ 3
III.    PLAINTIFF’S CONTINUED EMPLOYMENT WITH KNOWLEDGE
        OF LAMAR’S COMPENSATION PRACTICE ENTITLES LAMAR
        TO SUMMARY JUDGMENT........................................................................ 8

        A.       Plaintiff was an at will employee. ......................................................... 8
        B.       Lamar had the right to change the conditions of Plaintiffs’
                 employment, including the terms of his compensation......................... 9
        C.       Plaintiff had knowledge of the compensation practice he
                 challenges in this lawsuit.....................................................................10

        D.       Because Plaintiff accepted the terms of his employment with
                 Lamar, he cannot challenge those terms now. ....................................11

        E.       Lamar is entitled to entry of judgment on both Plaintiff’s breach
                 of contract and unjust enrichment claims............................................14

IV.     CLASS CERTIFICATION IS INAPPROPRIATE BECAUSE
        COMMON QUESTIONS DO NOT PREDOMINATE OVER
        QUESTIONS REQUIRING INDIVIDUALIZED PROOF. .........................15

        A.       Federal Rule 23(a) requires a showing of commonality and
                 predominance. .....................................................................................16

        B.       Plaintiff’s class allegations can and should be stricken. .....................18
        C.       Here, questions that require individualized proof overwhelmingly
                 predominate over common questions..................................................19

                 1.       The Parties’ Claims and Defenses ............................................19


DOCSBHM\2298961\3                                        ii
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 3 of 34




                2.       Common Questions and Individualized Questions of Proof .... 23

                3.       Predominance of Individual Questions .....................................27
        D.      The Eleventh Circuit Vega Case is controlling precedent. ................. 28
V.      CONCLUSION..............................................................................................30

CERTIFICATE OF SERVICE ................................................................................31




DOCSBHM\2298961\3                                      iii
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 4 of 34




              LAMAR’S BRIEF SUPPORTING LAMAR’S
      MOTION FOR SUMMARY JUDGMENT OR, ALTERNATIVELY,
            MOTION TO STRIKE CLASS ALLEGATIONS
        Defendant Lamar Advertising Company (“Lamar”) submits this brief to

support Lamar’s Motion for Summary Judgment or, alternatively, Motion to Strike

Class Allegations. Because Plaintiff Bryan Hughes, by continuing to work as an at

will employee with knowledge of the compensation practice he challenges, without

dispute impliedly agreed to that compensation practice, Lamar is entitled to

summary judgment. Alternatively, because Plaintiff alleges claims for a nationwide

class of employees for which common questions would not and could not

predominate over those requiring individualized proof, this action should not be a

purported class action, no matter how Plaintiff might amend his complaint or what

discovery he might conduct, and thus Plaintiff’s class allegations should be struck.

I.      SUMMARY OF ARGUMENT
        As to Plaintiff’s own claim against Lamar, he alleges that he did not agree to

his General Manager’s practice of having Lamar not pay Account Executive

commissions if the customer paid after 90 days. Plaintiff alleges two claims –

breach of contract and unjust enrichment. Both claims turn on whether Plaintiff as

an at will employee knew about “this practice” he now challenges. Not only did

Plaintiff know, for years he even calculated his own monthly compensation using

“this practice.” Lamar moves for summary judgment based on the indisputable



DOCSBHM\2298961\3                          1
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 5 of 34




evidence that Plaintiff, as an at will employee, impliedly agreed to this practice by

continuing to work after he knew he would not be paid commissions if the

customer paid after 90 days.

        As to the claims on behalf of the alleged class, Lamar disputes that any

alleged class member, including Plaintiff, did not agree to accept compensation

based on his not being paid commissions if the customer paid after 90 days. Lamar

contends Plaintiff orally agreed, as well as impliedly consented. If a trial on the

merits were appropriate, the primary liability issue as to Plaintiff would be whether

he knew his own compensation, by either oral agreement or implied consent,

included “this practice.” For each alleged class member, a trial would require the

same individual evidence for these issues.

        As to the class allegations, Plaintiff alleges “the class members never

consented to this practice.” For both claims, for each alleged class member, a mini-

trial would be required as to whether (1) “this practice” was used for him (or her),

(2) he orally agreed to “this practice,” (3) he was an at will employee who

impliedly agreed to “this practice,” (4) he had signed a written compensation plan

including “this practice,” (5) his subjective understanding as to whether and how

“this practice” applied to him, (6) he had a severance agreement that would release

any claim based on “this practice,” and (7) the amount of commissions he was not

paid based on “this practice.”



DOCSBHM\2298961\3                         2
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 6 of 34




        In addition to the many individual fact questions, state law would vary on

many questions for Account Executives in different states. And Plaintiff cannot

cure these many varying fact and legal questions by amending his Complaint or by

taking discovery. Therefore, individualized proof as to each alleged class member

would predominate over any common questions and thus the alleged class should

not and cannot be certified.

        Without genuine dispute, Plaintiff continued to work as an at will employee

with knowledge of the compensation practice he now challenges. Therefore, he

impliedly consented to that practice and summary judgment should be granted in

Lamar’s favor for all claims.

        Alternatively, Plaintiff’s class allegations raise many questions requiring

individualized proof for each alleged class member. Therefore, common questions

do not and cannot predominate over questions requiring individualized proof and

thus Plaintiff’s class allegations should be struck from the Complaint.

II.     STATEMENT OF UNDISPUTED RELEVANT MATERIAL FACTS

        1.      Defendant Lamar Advertising Company (“Lamar”) has indirect

subsidiaries that sell advertising space on billboards and other media. Complaint

¶ 4; Declaration of Tom Traylor (“Traylor Decl.”) ¶ 2 (filed as Exhibit 1 to

Lamar’s Motion for Summary Judgment or, Alternatively, Motion to Strike Class

Allegations (Doc. 8)).



DOCSBHM\2298961\3                         3
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 7 of 34




        2.      Plaintiff was an Account Executive at Lamar’s Birmingham plant (an

independent sales office) from 2002 until his employment ended with Lamar as of

June 30, 2017. Complaint ¶ 13; Traylor Decl. ¶ 6.

        3.      Tom Traylor is (and was when relevant) both the General Manager for

the Birmingham and Gadsden plants and a Territory Manager for several other

plants in Alabama. Traylor Decl. ¶ 3.

        4.      For years before 2013 and to the present, Mr. Traylor as General

Manger has had full discretion to decide how to compensate Birmingham and

Gadsden Account Executives. As General Manager, he personally develops

compensation plans for each Birmingham and Gadsden Account Executive. He

solely approves payments for individually agreed upon commissions and decides

whether Birmingham and Gadsden Account Executives will be eligible for and

receive additional discretionary payments. Traylor Decl. ¶ 5.

        5.      Lamar compensation for Account Executives at the Birmingham plant

included commissions based on collections for billboard space sales. Complaint

¶ 14; Traylor Decl. ¶ 6.

        6.      If a Lamar customer of the Birmingham plant paid 90 days late, the

Account Executive was usually not paid a commission for that sale. Complaint

¶ 15-18; Traylor Decl. ¶¶ 8 & 20.




DOCSBHM\2298961\3                         4
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 8 of 34




        7.      The Lamar employee handbook, p. 4, makes clear that Account

Executives are “at will” employees. Traylor Decl. ¶ 7 & Ex. B.

        8.      To continue to hold at will positions as Account Executives,

Birmingham and Gadsden Account Executives had to agree with Mr. Traylor’s

practice of not having Account Executive paid commissions if the payment was

after 90 days. Traylor Decl. ¶ 8.

        9.      In the Complaint ¶ 18, Plaintiff says he and other Lamar Account

Executives “never consented to this practice.” In context, “this practice” is Mr.

Traylor’s practice of having Account Executive commissions paid only if the

customer pays within 90 days. Complaint ¶¶ 14-20.

        10.     According to Mr. Traylor, all Birmingham and Gadsden Account

Executives orally agreed to accept “this practice” as part of their Lamar

compensation. Traylor Decl. ¶ 10.

        11.     Plaintiff’s personnel file has several written partial compensation

plans. Traylor Decl. ¶ 17 & Ex. E (Plaintiff’s most recent 2010 plan).

        12.     The 2010 compensation plan for Plaintiff says, “Management reserves

the right to cancel this plan at any time.” The 2010 compensation plan does not

have all the employment terms and is not a complete compensation agreement. For

example, it does not provide any time-frame and it does not mention Special

Incentive Bonuses, the at will nature of the employment, employee benefits, and



DOCSBHM\2298961\3                         5
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 9 of 34




the practice of not having Account Executive Commissions paid if customer

payments are aged over 90 days. Traylor Decl. ¶ 18 & Ex. E.

        13.     As explained below in paragraphs 14-18, Plaintiff by implication

without genuine dispute “consented” and thus agreed to accept “this practice” as

part of his Lamar compensation. Traylor Decl. ¶¶ 11-16.

        14.     Each month, from at least 2012 until today, a Lamar Account

Executive in the Birmingham plant calculates his or her own compensation. For

each Account Executive, part of that calculation shows his or her not being

compensated for collections that are over 90 days old. Traylor Decl. ¶ 12.

        15.     Documents show that Plaintiff, with his own handwriting, calculated

his own commissions monthly, using the Birmingham practice of not having

Account Executive commissions paid if the account was collected after 90 days.

Traylor Decl. ¶ 14-15.

        16.     Each week, a Lamar Account Executive in the Birmingham plant

reviews with a Lamar staff person the accounts receivable for that Account

Executive’s sales. One purpose for this review is to help the Account Executive to

have aged accounts receivable collected before being more than 90 days old.

Traylor Decl. ¶ 16.

        17.     Weekly reports show that Plaintiff reviewed accounts receivable

weekly with the Lamar staff person. Traylor Decl. ¶ 16 & Ex. D.



DOCSBHM\2298961\3                         6
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 10 of 34




        18.     Some Birmingham and Gadsden Account Executives signed written

partial compensation plans that expressly agreed to accept “this practice” as part of

their Lamar compensation agreement. Traylor Decl. ¶ 19 & Ex. F (two such plans).

        19.     Many departing Account Executives across Lamar leave with a

severance agreement releasing all claims against Lamar. Traylor Decl. ¶ 23 & Ex.

H (two severance agreements). (Plaintiff did not have a severance agreement.)

        20.     As a Territory Manager, Mr. Traylor also supervises the General

Managers for Lamar’s Decatur, Huntsville, Montgomery and Tuscaloosa plants.

Traylor Decl. ¶ 24.

        21.     As Territory Manager, Mr. Traylor has personal knowledge that the

General Managers for plants under him other than the Birmingham and Gadsden

plants have complete discretion to set the compensation of Account Executives for

their plant. Traylor Decl. ¶ 25.

        22.     For example, in the Montgomery plant, the General Manager has

decided to pay commissions based on sales, not collections. So, there is not an

issue of paying commissions on older accounts receivable for the Account

Executives in the Montgomery plant. Traylor Decl. ¶ 26.

        23.     Other Lamar plants outside of the Alabama region have adopted their

own alternative compensation plans. These plans make different choices regarding

whether or not to pay salaries to Account Executives, what percentage commission



DOCSBHM\2298961\3                         7
          Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 11 of 34




and when commissions are paid, or other alternatives for compensating Account

Executives. Traylor Decl. ¶ 27.

         24.    In the Complaint ¶ 22, Plaintiff alleges the following nationwide

class:

         All persons who worked as Account Executives in the United States at
         Lamar from the beginning of the statutory period to the present who
         sold advertising space, but were not paid commissions due to the
         advertising customer not paying its bill until after ninety (90) days or
         120 days depending upon the threshold established by Lamar at the
         time.

III.     PLAINTIFF’S CONTINUED EMPLOYMENT WITH KNOWLEDGE
         OF LAMAR’S COMPENSATION PRACTICE ENTITLES LAMAR
         TO SUMMARY JUDGMENT.
         Under Alabama law, an at will employee who continues to work under the

terms that are offered to him consents and thus agrees to those terms and practices.

Such an employee is precluded from later challenging those terms to which he

impliedly consented. Plaintiff, without genuine dispute, knew of the compensation

practice he challenges in this action. Plaintiff consented to that practice by

continuing to work for Lamar with knowledge of that practice. Lamar thus is

entitled to summary judgment on each of Plaintiff’s claims against it.

         A.     Plaintiff was an at will employee.
         Alabama law provides that employees are at will unless agreed otherwise.

See, e.g., Howard v. Wolff Broad. Corp., 611 So. 2d 307, 310 (Ala. 1992) (“It has

long been the law in Alabama that employment is terminable at will by either party


DOCSBHM\2298961\3                           8
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 12 of 34




for any reason unless there is an express and specific contract for lifetime

employment or employment for a specific duration.”).

        The Lamar employee handbook states that its Account Executives, such as

Plaintiff, are at will employees. Traylor Decl. ¶ 7. Therefore, Plaintiff, a Lamar

Account Executive, was an at will employee.

        B.      Lamar had the right to change the conditions of Plaintiffs’
                employment, including the terms of his compensation.
        In an at will relationship, “[t]he right to terminate an employee whenever the

employer chooses necessarily includes the right to change the conditions of

employment, including salary.” Stutts v. Sears, Roebuck & Co., 855 F. Supp. 1574,

1584 (N.D. Ala. 1994) (internal citations omitted) (emphasis added). Moreover,

        “. . . in the case of unilateral contracts for employment, where an at-
        will employee retains employment with knowledge of new or changed
        conditions, the new or changed conditions may become a contractual
        obligation. In this manner, an original employment contract may be
        modified or replaced by a subsequent unilateral contract. The
        employee's retention of employment constitutes acceptance of the
        offer of a unilateral contract; by continuing to stay on the job,
        although free to leave, the employee supplies the necessary
        consideration for the offer.”

Hoffman-La Roche, Inc. v. Campbell, 512 So. 2d 725, 731 (Ala. 1987) (quoting

Pine River State Bank v. Mettille, 333 N.W.2d 622, 625-27 (Minn. 1983)).

        Lamar, as Plaintiff’s employer pursuant to an at will employment

relationship, had the ability to set Plaintiff’s salary and commissions at the rate of

its choosing and to change those compensation terms at any time. Lamar thus had


DOCSBHM\2298961\3                          9
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 13 of 34




the right to determine that it would not pay Plaintiff commissions on accounts that

customers did not pay within 90 days, as alleged in Plaintiff’s Complaint.

        C.      Plaintiff had knowledge of the compensation practice he
                challenges in this lawsuit.

        Plaintiff alleges in his Complaint that he did not “consent” to Lamar’s

practice of “not pay[ing] commissions for accounts where the customer failed to

pay an invoice after ninety (90) days.” Complaint ¶¶ 18-19. The allegations in

Plaintiff’s Complaint cover from 2013 to 2017. Id. ¶ 20. Plaintiff, however, was

aware of the Lamar Birmingham plant’s practice of not paying commissions on

accounts over 90 days old during this entire time. Traylor Decl. ¶¶ 11-16; see

Complaint ¶¶ 14-18 (by giving so many details, Plaintiff’s implying he must have

known about “this practice” while employed). Each week since at least 2012, the

Business Manager for the Lamar Birmingham plant has reviewed the aged

accounts receivable with Account Executives, including Plaintiff. Traylor Decl.

¶ 16. Plaintiff reviewed his aged accounts receivable with the Business Manager

and was aware of the need to collect his aged accounts before they were 90 days

old to collect a commission on those accounts. Plaintiff’s knowledge of “this

practice” is shown through his own calculations of the commissions owed to him

in January and February 2013, as reflected on Plaintiff’s January 2013 and

February 2013 monthly reports. Traylor Decl. ¶ 14-15 & Ex. C.




DOCSBHM\2298961\3                        10
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 14 of 34




        D.      Because Plaintiff accepted the terms of his employment with
                Lamar, he cannot challenge those terms now.
        Because Plaintiff was aware of the compensation practices that form the

basis of this lawsuit and because he continued working for Lamar with knowledge

of those practices, he accepted the terms of employment that were offered to him.

Plaintiff is precluded from recovering from Lamar for its implementation of a

compensation practice that Plaintiff accepted.

        In Summers v. Ralston Purina Company, the Supreme Court of Alabama

held that a salesman who was aware of his employer’s intention not to pay him

bonuses for sales in a particular territory could not recover those unpaid bonuses.

69 So. 2d 858, 861-62 (Ala. 1954). The Court found that a bulletin issued on

February 1, 1945, had initially created an obligation for the employer to pay the

salesman bonuses on that territory. When the salesman spoke to his manager a

week later, however, the manager told the salesman that the employer would not be

paying him bonuses for that territory. The Court explained that, once the salesman

knew of this policy and continued to work for the employer under those terms, the

salesman had accepted the employer’s offer to work under those terms and that any

prior compensation agreements to the contrary had been extinguished.

        In Summers, the Court stated:

        The final and most important question concerns the effect of certain
        conversations between [the salesman’s manager] and [the salesman]
        in Jackson, Mississippi, during February, 1945, the content of which


DOCSBHM\2298961\3                        11
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 15 of 34




        is undisputed. There, [the salesman] spoke with [his manager] about
        the bonus in question, and asked him whether he ([the salesman]) was
        going to receive any such bonus for working the Sherrel territory.
        According to [the salesman]’s own uncontradicted testimony, [his
        manager] answered that [the employer] had no intention of paying any
        bonus upon the Sherrel territory during Sherrel’s temporary absence.
        We think it clear enough that after that conversation, [the salesman]
        knew the exact attitude of [the employer] concerning a bonus on the
        disputed territory.

        Thus, even though [the employer]'s bulletin of February 1, 1945
        amounted to a promise to pay [the salesman] a bonus on Sherrel’s
        territory, that agreement was terminated by [the salesman’s manager]
        at the Jackson meeting when [the salesman’s manager] told [the
        salesman] that the [the employer] was not going to pay [the salesman]
        a bonus on said territory. In legal effect, the prior agreement to pay
        appellant a bonus on the Sherrel territory was eradicated, and an offer
        was made on the part of [the employer] to give [the salesman]
        employment thereafter on the basis outlined by [the salesman’s
        manager]. [The salesman], by continuing to work, accepted [his
        manager]’s offer. From that date forward, a new and different
        contract, terminable at will, existed. Obligations under the prior
        agreement, also terminable at will, had been extinguished.

Summers v. Ralston Purina Co., 69 So. 2d 858, 861-62 (Ala. 1954).

        The Summers Court also rejected the salesman’s arguments that he had

disagreed with the change in the compensation terms at the time they were

imposed, explaining that if the salesman did not like the terms of his employment,

he had the option to resign. By choosing to continue under the terms offered to

him, however, the salesman had accepted those terms. The Court explained:

        Appellant [the salesman] argues that he dissented to any change in the
        terms of the original agreement. [The salesman]’s argument, however,
        is unavailing. If he did not like the terms imposed by the employer, he
        had the election to quit or not to quit. He could either accept the terms

DOCSBHM\2298961\3                          12
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 16 of 34




        imposed or resign. [The salesman] certainly could not continue to
        work, and over the express dissent of the employer hold said employer
        for something for which he had said he would not be liable. It is no
        answer to say that the employer could have discharged the employee.
        If anyone had to take any action toward severing the relationship,
        appellant [the salesman], the employee, was under the necessity of
        taking that step. Such is clearly the holding of Meaher v. Pomeroy, 49
        Ala. 146, and Hodges v. Sublett, 91 Ala. 588, 8 So. 800. The only
        reasonable conclusion fairly to be drawn from the fact that Summers
        continued to work is that reluctantly he decided it was better to ‘take
        it’ than to ‘leave it.’

Summers, 69 So. 2d at 862.

        Similarly, when Plaintiff learned Lamar would pay him commissions only

when the customer paid within 90 days, Plaintiff had the option to accept those

terms or to resign. Plaintiff chose to accept those terms and continued working for

Lamar under the terms offered to him. Plaintiff does not have the ability both to

accept the terms of employment and to hold Lamar liable “for something for which

[it] had said [it] would not be liable.” Summers, 69 So. 2d at 862.

        Because Plaintiff had knowledge of the Lamar Birmingham plant’s

compensation practices at all relevant times during his employment with Lamar

and continued to work for Lamar under those terms, Plaintiff without genuine

dispute consented to those practices and accepted Lamar’s offer of at will

employment under such terms. Plaintiff cannot recover from Lamar for paying him

in accordance with the terms that were previously agreed upon and thus Lamar is

entitled to summary judgment.



DOCSBHM\2298961\3                         13
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 17 of 34




        E.      Lamar is entitled to entry of judgment on both Plaintiff’s breach
                of contract and unjust enrichment claims.
        Lamar is entitled to judgment in its favor on both Plaintiff’s breach of

contract and unjust enrichment claims. Both of those claims are based upon

Lamar’s payment of commissions in accordance with the practice that Plaintiff

accepted through his continued employment with Lamar and thus both of those

claims fail as a matter of law.

        To recover on a breach of contract claim under Alabama law, a plaintiff

must establish: “(1) the existence of a valid contract binding the parties; (2) the

plaintiff's performance under the contract; (3) the defendant's nonperformance; and

(4) damages.” Capmark Bank v. RGR, LLC, 81 So.3d 1258, 1267 (Ala. 2011)).

Plaintiff cannot satisfy these elements. Plaintiff did not have a valid contract

requiring Defendant to pay him commissions on accounts that were not paid within

90 days. In fact, Plaintiff consented to Lamar’s practice of not paying commissions

on such accounts, accepting employment under such terms. His disagreement with

those terms now does not constitute a basis for him to recover on his breach of

contract claim.

        Plaintiff also cannot recover from Lamar under a theory of unjust

enrichment. To prevail on a claim of unjust enrichment, a plaintiff must

demonstrate that “(1) the defendant knowingly accepted and retained a benefit, (2)

provided by another, (3) who has a reasonable expectation of compensation.”


DOCSBHM\2298961\3                        14
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 18 of 34




Portofino Seaport Vill., LLC v. Welch, 4 So. 3d 1095, 1098 (Ala. 2008). Again,

Plaintiff cannot satisfy these elements. Plaintiff did not have a reasonable

expectation of compensation from Lamar based upon accounts that were not paid

within 90 days. As discussed above, Plaintiff was aware of the Birmingham plant’s

practice of not paying commissions on such accounts. Plaintiff accepted Lamar’s

offer of employment under such terms; it would not be reasonable for Plaintiff to

expect payment of commissions under terms contrary to those he had accepted.

        Plaintiff continued to work as an at will employee knowing the terms of

employment he now challenges. Accordingly, under Alabama law, Lamar is

entitled to summary judgment on both Plaintiff’s breach of contract claim and his

unjust enrichment claim.

IV.     CLASS CERTIFICATION IS INAPPROPRIATE BECAUSE
        COMMON QUESTIONS DO NOT PREDOMINATE OVER
        QUESTIONS REQUIRING INDIVIDUALIZED PROOF.
        While Plaintiff’s alleged class should not be certified because it fails to

satisfy each of the class action requirements of commonality, typicality and

superiority, the focus below is on predominance – the class action requirement that

Plaintiff show common questions predominate over questions requiring

individualized proof. Cf. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1278 (11th

Cir. 2009) (“predominance . . . is perhaps the central and overriding prerequisite

for a Rule 23(b)(3) class”) (omitting citations and quotation marks).



DOCSBHM\2298961\3                        15
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 19 of 34




        Based on the Complaint’s claims and the undisputed facts, Plaintiff cannot

make a predominance showing. Moreover, Plaintiff’s amending the Complaint or

conducting discovery will not change his inability to meet the predominance

requirement. Because the Plaintiff cannot satisfy the predominance requirement,

his class action allegations are due to be stricken.

        A.        Rule 23 requires a showing of commonality and predominance.

        Under Fed. R. Civ. P. 23(a), for the alleged putative class, a plaintiff first

must satisfy the prerequisites of “numerosity, commonality, typicality, and

adequacy of representation.” Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d

1181, 1187–88 (11th Cir. 2003). Under Fed. R. Civ. P. 23(b)(3), the plaintiff must

also show that (1) common questions of law or fact predominate over questions

affecting only individual class members (“predominance”); and (2) a class action is

superior     to     other   available   methods   for   adjudicating   the   controversy

(“superiority”). Id.

        Rule 23’s commonality requirement requires only that there be “questions of

law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). The relatively light Rule

23(a)(2) commonality burden should not be merged with the Rule 23(b)(3)

predominance requirement. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268

(11th Cir. 2009) (omitting citations and quotation marks); see id. at 1270 (“the




DOCSBHM\2298961\3                            16
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 20 of 34




predominance inquiry . . . is far more demanding than Rule 23(a)’s commonality

requirement”) (omitting citations and quotation marks).

        “Whether an issue predominates can only be determined after considering

what value the resolution of the class-wide issue will have in each class member’s

underlying cause of action.” Klay v. Humana, Inc., 382 F.3d 1241, 1255 (11th Cir.

2004), abrogated in part on other grounds by Bridge v. Phoenix Bond & Indem.

Co., 553 U.S. 639 (2008). The Eleventh Circuit has described the test for

predominance as follows:

         Where, after adjudication of the classwide issues, plaintiffs must still
         introduce a great deal of individualized proof or argue a number of
         individualized legal points to establish most or all of the elements of
         their individual claims, such claims are not suitable for class
         certification under Rule 23(b)(3). . . . [I]f the addition of more
         plaintiffs to a class requires the presentation of significant amounts of
         new evidence, that strongly suggests that individual issues (made
         relevant only through the inclusion of these new class members) are
         important. If, on the other hand, the addition of more plaintiffs leaves
         the quantum of evidence introduced by the plaintiffs as a whole
         relatively undisturbed, then common issues are likely to predominate.

Id. (omitting citations and quotation marks). “Although the trial court should not

determine the merits of the plaintiffs’ claim at the class certification stage, the trial

court can and should consider the merits of the case to the degree necessary to

determine whether the requirements of Rule 23 will be satisfied.” Valley Drug Co.,

350 F.3d at 1188 n. 15.




DOCSBHM\2298961\3                           17
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 21 of 34




        B.      Plaintiff’s class allegations can and should be stricken.

        Lamar moves to strike Plaintiff’s class allegations pursuant to Fed. R. Civ.

P. 12(b)(6), 12(f) and 23(d)(1)(D). See Jones v. Depuy Synthes Prod., Inc., 330

F.R.D. 298, 305–06 (N.D. Ala. 2018) (indicating that, in rare cases, under these

two rules, taken together, a court can strike a plaintiff’s class allegations); cf.

Griffin v. Singletary, 17 F.3d 356, 361 (11th Cir. 1994) (upholding an order

granting a motion to strike class allegations without discussing the standard to

apply); Saunders v. BellSouth Advert. & Pub. Corp., No. 98-1885-CIV, 1998 WL

1051961 (S.D. Fla. Nov. 10, 1998) (granting motion to dismiss class action and

ordering amendments for individual actions).

        Lamar recognizes that striking class allegations before discovery is rare. See

Mills v. Foremost Ins. Co., 511 F.3d 1300, 1309 (11th Cir. 2008) (finding motion

to dismiss class allegations premature); Herrera v. JFK Med. Ctr. Ltd. P'ship, 648

F. App'x 930 (11th Cir. 2016) (interpreting Mills as holding that striking class

allegations is premature when “discovery is needed to determine whether common

issues predominate over any individualized questions”). Such a dismissal is

appropriate, though, when additional discovery would not clarify the factual

questions. Nguyen v. St. Paul Travelers Ins. Co., No. CIV.A.06-4130, 2009 WL

23677 (E.D. La. Jan. 5, 2009) (striking class allegations and expressly following

Mills); see Fed. R. Civ. P. 23(c)(1)(A) (“Time to Issue. At an early practical time



DOCSBHM\2298961\3                          18
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 22 of 34




after a person sues or is sued as a class representative, the court must determine by

order whether to certify the action as a class action.”).

        As the argument below shows, in this action, Plaintiff cannot amend his

Complaint or take discovery that would save his class allegations. For these

reasons, this action is one of the rare cases where the rules provide for striking

class allegations before discovery.

        C.      Here, questions that require individualized proof overwhelmingly
                predominate over common questions.

        As to predominance, in Brown v. Electrolux Home Prod., Inc., the Eleventh

Circuit described a three-step approach: (1) “identify the parties’ claims and

defenses and their elements,” (2) “classify these issues as common questions or

individual questions by predicting how the parties will prove them at trial,” and (3)

“determine whether the common questions predominate over the individual ones.”

817 F.3d 1225, 1234-35 (11th Cir. 2016) (omitting citations and quotation marks).

                1.   The Parties’ Claims and Defenses

        Plaintiff asserts two causes of action against Lamar: breach of contract and

unjust enrichment. He proposes a nationwide class as to each claim. He alleges

almost no information about commonality and predominance issues, merging and

intermingling his only Rule 23(a)(2) commonality and Rule 23(b)(3) predominance

allegations into one paragraph, Complaint ¶ 24.




DOCSBHM\2298961\3                          19
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 23 of 34




        To recover on a breach of contract claim under Alabama law, a plaintiff

must establish: “(1) the existence of a valid contract binding the parties; (2) the

plaintiff's performance under the contract; (3) the defendant's nonperformance; and

(4) damages.” Capmark Bank v. RGR, LLC, 81 So.3d 1258, 1267 (Ala. 2011)). For

an at will employee such as Plaintiff, the contract’s terms under Alabama law

include those a plaintiff knew and impliedly accepted by continuing to work with

knowledge of those terms. Summers v. Ralston Purina Co., 69 So. 2d 858, 861-62

(Ala. 1954).

        Most jurisdictions follow this same at will employee rule. See, e.g., Stieber

v. Journal Pub. Co., 901 P.2d 201, 204 (N.M. Ct. App. 1995) (“Under this rule,

accepted in the majority of jurisdictions that have considered the problem, an

employer's right to terminate an employee at will necessarily and logically includes

what may be viewed as a lesser-included right to insist upon prospective changes

in the terms of that employment as condition of continued employment.”); but see

Mont. Code Ann. § 39-2-904 (preempting all common law claims arising from

employment contracts). Therefore, the legal framework for this issue may be

common to most jurisdictions, but the application of the law would require

consideration of what each Account Executive was told, how each Account

Executive understood what he was told, and what each Account Executive then did

in light of what he was told.



DOCSBHM\2298961\3                         20
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 24 of 34




        Moreover, because of the individualized fact questions, other aspects of

contract law will be implicated, which differ from state to state. As Plaintiff’s

partial compensation plan and other written compensation plans show, Lamar’s

compensation plans for Account Executives vary significantly. Compare Traylor

Decl. ¶ 17 & Ex. E (Plaintiff’s most recent 2010 plan) with id. ¶ 19 & Ex. F (two

signed plans for other Account Executives). If the terms of an Account Executive’s

compensation plan are unclear, it would be necessary to consider state-specific

requirements for the interpretation of ambiguous contracts. Such law varies

materially from state to state. As one court explained, “[v]ariations between the 50

states’ laws governing the admission of extrinsic evidence to resolve putative class

members’ breach of contract claims also preclude a finding of predominance . . . .”

Gilman v. John Hancock Variable Life Ins. Co., No. 02-00051 AB, 2003 WL

23191098, at *12 (Fla. Cir. Ct. Oct. 20, 2003); see also Jim Moore Ins. Agency,

Inc. v. State Farm Mut. Auto. Ins. Co., No. 02-80381-CIV., 2003 WL 21146714, at

*13 (S.D. Fla. May 6, 2003), report and recommendation adopted, No. 02-80381-

CIV, 2003 WL 22097937 (S.D. Fla. Sept. 2, 2003) (variations in several states’

parol evidence rules would “overwhelm the common issues subject to generalized

proof and defeat predominance”).

        Another contract claim legal issue turns on the period for Plaintiff’s class

definition, which as alleged starts “from the beginning of the statutory period.”



DOCSBHM\2298961\3                        21
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 25 of 34




Complaint ¶ 22. The statutes of limitation applicable to the breach of contract

claims vary across jurisdictions. Some states have two separate statutes of

limitations for breach of contract depending on whether the agreement is oral or

written. See, e.g., Cal. Code Civ. Proc. §§ 337, 339 (4-year statute for written

contracts, 2-year statute for oral contracts); Ga. Code Ann. §§ 9-3-24, 9-3-25 (6-

year statute for written contracts, 4-year statute for oral contracts). Because only

some Account Executives have written compensation plans, an individualized

inquiry for each putative class member would be required in many states to

determine whether he had a written or oral compensation plan before the

application of the varying statutes of limitations could occur and, even then, the

statute of limitations vary by state.

        As to the unjust enrichment claim, under Alabama law, a plaintiff must

demonstrate that “(1) the defendant knowingly accepted and retained a benefit, (2)

provided by another, (3) who has a reasonable expectation of compensation.”

Portofino Seaport Vill., LLC v. Welch, 4 So. 3d 1095, 1098 (Ala. 2008).

        Other state laws vary materially regarding the elements of unjust

enrichment. Some states require a plaintiff to prove wrongful conduct to make a

prima facie showing of unjust enrichment. See, e.g., McIntosh v. Borchers, 266

N.W. 2d 200, 203 (Neb. 1978) (fraud, misrepresentation, or other wrongful

conduct must be alleged and proved to recover for unjust enrichment). Other states



DOCSBHM\2298961\3                        22
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 26 of 34




do not, and instead simply examine the surrounding circumstances to determine

whether the plaintiff was unjustly enriched. See, e.g., ServiceMaster of St. Cloud v.

GAB Bus. Servs., Inc., 544 N.W.2d 302, 306 (Minn. 1996). Likewise, some states

do not allow a plaintiff to assert an unjust enrichment claim when an express

contract exists, see, e.g., Bowleg v. Bowe, 502 So. 2d 71 (Fla. Dist. Ct. App. 1987),

while other states do not recognize this limitation, see, e.g., Martinez v. Colorado

Dep't of Human Servs., 97 P.3d 152, 159 (Colo. App. 2003).

        Statutes of limitations also vary greatly from state to state for unjust

enrichment claims. See, e.g., O'Brien v. J.I. Kislak Mortg. Corp., 934 F. Supp.

1348, 1359 (S.D. Fla. 1996) (denying certification of nationwide class on unjust

enrichment claims in part because the statute of limitations for this claim varies by

state, raising individualized legal questions).

        Because of these state-law differences, courts frequently deny class

certification of unjust enrichment claims involving multiple states’ laws. In

addition, the legal framework for this issue will require consideration of what each

Account Executive was told, how each Account Executive understood what he was

told, and what each Account Executive did in light of what he was told.

                2.   Common Questions and Individualized Questions of Proof

        As to the two claims alleged on behalf of the alleged class, Plaintiff alleges

“the class members never consented to this practice.” Complaint ¶ 18. In other



DOCSBHM\2298961\3                          23
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 27 of 34




words, Plaintiff’s position is that Lamar and the putative class members did not

have a compensation contract that included “this practice” and that Lamar unjustly

enriched itself by not paying the agreed upon compensation.

        Lamar contends that Account Executives in Birmingham and Gadsden,

including Plaintiff himself, agreed to accept compensation based on not being paid

commissions if the customer paid after 90 days. Traylor Decl. ¶ 10. Lamar

contends Plaintiff orally agreed, as well as impliedly consented as an at will

employee. Traylor Decl. ¶¶ 10-16. If a trial on the merits were appropriate, the

primary issues as to Plaintiff individually would include whether Plaintiff’s own

compensation, by either oral agreement or implied consent as an at will employee,

included “this practice.” These same fact questions would require the same amount

of additional proof for each individual alleged class member as for Plaintiff.

        In addition, Plaintiff’s class allegations incorrectly assume that Lamar has

the same compensation practice for all Account Executives. Complaint ¶¶ 18-19 &

24. Instead, each General Manger decides how to compensate Account Executives,

including whether to have “this practice” for the sales office (“plant”) or for an

individual. Traylor Decl. ¶¶ 24-27. For example, Lamar’s Montgomery plant does

not use “this practice” for any Account Executives. Id. ¶ 26. For each putative

class member, it would be necessary to determine what type of compensation plan

the Account Executive had, what the terms of that compensation plan were,



DOCSBHM\2298961\3                        24
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 28 of 34




whether the compensation plan was written or oral, and whether the plant had “this

practice” in place. While Plaintiff might argue that discovery is needed to explore

which plants and for which individuals “this practice” applies, the need for such

detailed discovery further shows how unworkable any class on the Complaint’s

two claims would be.

        Furthermore, for each alleged class member, additional liability questions

require individualized proof. While Plaintiff’s written compensation plan did not

expressly include “this practice,” other Lamar Account Executives signed written

compensation plans that expressly included “this practice.” Id. ¶ 19. While Plaintiff

did not have a severance agreement, many departing Account Executives across

Lamar leave with a severance agreement that would release both claims alleged in

this action. Id. ¶ 23. And each Account Executives’ subjective understanding of his

own compensation would have to be established at trial.

        For putative class members who did not expressly agree in writing to this

practice or who did not sign a severance agreement, individualized evidence of

when the Account Executive knew he would not be paid commissions on aged

accounts for purposes of determining when he accepted this practice would be

required, pursuant to Summers and similar law applicable in other jurisdictions.

Therefore, the date and circumstances surrounding putative class members’

knowledge of the compensation practices would also require individualized proof.



DOCSBHM\2298961\3                        25
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 29 of 34




        Finally, damages could not be calculated reasonably for all class members.

Each Account Executive can have different commission percentages for different

types of sales, different plants have different compensation practices, and each sale

for each Account Executive would have to be identified and then analyzed to see if

paid late and by how many days used in that plant for “this practice” and whether a

commission had already been paid. Id. ¶¶ 21-22 & 24-27. See Owner-Operator

Indep. Drivers Ass'n, Inc. v. Landstar Sys., Inc., 622 F.3d 1307, 1327 (11th Cir.

2010) (affirming class decertification “because [the plaintiffs] failed to establish

that actual damages can be easily calculated for all class members”); Klay, 382

F.3d at 1260 (“It is primarily when there are significant individualized questions

going to liability that the need for individualized assessments of damages is

enough to preclude 23(b)(3) certification.”).

        In summary, for both claims and for each alleged class member, a mini-trial

would be required on whether (1) “this practice” was used for him (or her), (2) he

orally agreed to “this practice,” (3) he was an at will employee who impliedly

agreed to “this practice,” (4) he had signed a written compensation plan including

“this practice,” (5) he had a severance agreement that would release any claim

based on “this practice,” (6) his subjective understanding as to whether and how

“this practice” applied to him, and (7) the percentage for commissions and the

sales for which late payments were made and commissions thus not paid.



DOCSBHM\2298961\3                        26
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 30 of 34




                3.   Predominance of Individual Questions

        In the Eleventh Circuit, “[c]ommon questions are ones where the same

evidence will suffice for each [class] member.” Brown, 817 F.3d at 1234. The only

common question here might be whether the Birmingham and Gadsden plants have

“this practice” for Account Executives. Because Lamar asserts that it has “this

practice” in the Birmingham and Gadsden plants, but not in all plants, even this

issue is not a common question for Plaintiff’s alleged nationwide class.

        “[I]individual questions are ones where the evidence will var[y] from

member to member.” Id. Again, except for arguably whether the Birmingham and

Gadsden plants have “this practice” for Account Executives, all factual questions

here are individual questions.

        In addition to the overwhelming number of individual fact questions, state

law would vary materially for Account Executives in different states. As indicated

above, pp. 20-23, for claims like those alleged by Plaintiff, some courts do not

certify nationwide classes because the variations in state law alone make

individualized questions predominate over common questions.

        In this action, the questions requiring individualized proof for each alleged

class member predominate overwhelmingly over common questions. Plaintiff thus

alleges a class that cannot be certified and his class allegations should be struck

from the Complaint.



DOCSBHM\2298961\3                         27
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 31 of 34




        D.      The Eleventh Circuit Vega Case is controlling precedent.

        The Eleventh Circuit case of Vega v. T-Mobile USA, Inc., 564 F.3d 1256

(11th Cir. 2009), has facts strikingly like this action. In Vega, the plaintiff, an at

will employee, alleged a nationwide class, seeking sales commissions and alleging

two counts, unpaid wages and unjust enrichment. Id. at 1260-63. The District

Court found “the putative nationwide class lacked commonality due to variations

in the contract and employment laws of the fifty states” and certified a class of

employees in Florida only. Id. at 1263-64. On interlocutory review under Fed. R.

Civ. P. 23(f), the Eleventh Circuit “h[e]ld that the district court abused its

discretion in certifying the Florida only class, vacate[d] the certification order, and

remand[ed] with the instruction that the plaintiff's claims proceed individually.” Id.

at 1260.

        The Eleventh Circuit in Vega held Plaintiff had not shown commonality

under a breach of contract theory, because the claims would depend on

individualized facts, including “what the employee was told (and agreed to) with

respect to compensation . . . , the employee’s subjective understanding of how he

would be compensated . . . , and when and how any pertinent part of the

employee’s compensation agreement or understanding thereof may have changed .

. . .” Id. at 1272. “Additionally, [the employer] apparently would proffer

individualized and varying evidence to defend against claims of individual class



DOCSBHM\2298961\3                         28
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 32 of 34




members by showing what they knew or should have known” about the

compensation program. Id. at 1274. “As such, the common questions would not

predominate.” Id.

        As to the unjust enrichment claim, the Eleventh Circuit in Vega held that the

“claim also lacks commonality and predominance.” Id. “In short, common

questions will rarely, if ever, predominate an unjust enrichment claim, the

resolution of which turns on individualized facts.” Id. “[W]hether or not a given

commission charge back was ‘unjust’ will depend on what each employee was told

and understood about the commission structure and when and how commissions

were ‘earned.’” Id. at 1275. “The uncommon and individualized nature of this

critical inquiry, and its foundational importance to the liability determination for

each class member, renders class certification inappropriate.” Id.

        In this action, the similarity to the facts in Vega make clear that any class

certification would be inappropriate. As in Vega, the contract and unjust

enrichment claims depend on what each individual was told and how that

individual subjectively understood what he was told. No amendments to the

Complaint and no discovery could help Plaintiff cure these class defects.

Therefore, in this action, the common questions cannot predominate over the

individual questions and thus Plaintiff’s class allegations should be struck.




DOCSBHM\2298961\3                         29
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 33 of 34




V.      CONCLUSION

        Based on Plaintiff’s implied agreement with Lamar’s offer of employment

by continuing to work, as an at will employee, with knowledge of the

compensation practice he challenges, summary judgment should be granted in

Lamar’s favor for both of Plaintiff’s claims.

        Alternatively, based on the many questions requiring individualized proof

for each alleged class member, common questions do not predominate over

questions requiring individualized proof and thus Plaintiff’s class allegations

should be struck from the Complaint.



                                       /s/ J.S. “Chris” Christie, Jr
                                       Robert R. Baugh (ASB-0312-A64R)
                                       J.S. “Chris” Christie, Jr. (ASB-3162-H07J)
                                       Kyle T. Smith (ASB-6752-I72K)
                                       Alyse Windsor (ASB-8902-V72C)
                                       SIROTE & PERMUTT, P.C.
                                       2311 Highland Avenue South
                                       Post Office Box 55727
                                       Birmingham, AL 35255-5727
                                       Tel: (205) 930-5200
                                       Fax: (205) 212-3860
                                       rbaugh@sirote.com
                                       cchristie@sirote.com
                                       ksmith@sirote.com
                                       awindsor@sirote.com

                                       Attorneys for Lamar Advertising Company




DOCSBHM\2298961\3                        30
         Case 1:19-cv-01481-KOB Document 9 Filed 11/18/19 Page 34 of 34




                        CERTIFICATE OF SERVICE


      I hereby certify that on November 18, 2019, I electronically filed the
foregoing with the court electronically, which will be sent to the following:

Brian M. Clark, Esq.                         Charlie E. Robinson, Jr., Esq.
Wiggins, Childs, Pantazis, Fisher &          The Robinson Law Firm
Goldfarb, LLC                                P.O. Box 370
The Kress Building                           Ashville, AL 35953
301 Nineteenth Street North
Birmingham, AL 35203


                                      s/ J.S. “Chris” Christie, Jr.
                                      Attorney for Defendant Lamar Advertising
                                      Company




DOCSBHM\2298961\3                       31
